PER CURIAM:
In July 1989 the M/T Alvenues grounded in the Calcasieu River Bar Channel about eleven nautical miles south/southeast of Cameron, Louisiana. As a result of the grounding one of the ship’s tanks cracked, spilling 65,500 barrels of crude oil into the waters of the Gulf of Mexico. Given the particular combination of tides and winds that existed at the time of the spill, the oil washed ashore on Galveston Island, approximately 70 miles west of the site of the grounding.
Following the accident the petitioners/appellees filed an admiralty limitation of liability action. Over 375 claimants filed claims against the petitioner and third party defendants. The trial court divided the claimants into four groups based on the type of damages sustained. One of these groups consisted of claimants who suffered damages from oil tracked onto their premises by tourists and beachgoers. The appellants are the members of this group of claimants. In January 1988 the trial court granted the petitioners/appellees’ motion for summary judgment as to this group of claimants. The basis for the court’s decision was that these claimants were barred from recovery because the damage to them was, as a matter of law, not foreseeable. The appellants contend that the trial court erred in granting summary judgment. Because we agree with the district court’s conclusion that the harm suffered by the *1449appellants was not foreseeable we AFFIRM the judgment of the district court.
The [Supreme] court has stated that Fed. R.Civ.P. 56(c) mandates summary judgment in any case where a party fails to establish the existence of an element essential to this case and on which he bears the burden of proof. A complete failure of proof on an essential element renders all other facts immaterial because there is no longer a genuine issue of material fact.
Washington v. Armstrong World Industries, Inc., 839 F.2d 1121 (5th Cir.1988) (citation omitted).
To establish a cause of action based on negligence the plaintiff must establish the existence of four elements. These elements are: “(1) the defendant was under a duty to the plaintiff to use due care, (2) the defendant was guilty of a breach of that duty, (3) the plaintiff has suffered damages, and (4) the breach of the duty proximately caused these damages.” Morris, Morris on Torts, 44 (2nd Edition) (emphasis in original). In this case the district court granted the appellees’ motion for summary judgment based on its determination that the appellants had failed to establish the existence of one of these elements, i.e., that the defendant had a duty to the plaintiff. This determination was, in turn, based on the court’s conclusion that the harm suffered by the plaintiff was not foreseeable.
The appellants advance two arguments for reversal: First, that foreseeability is a question of fact and should not be decided as a matter of law; Second, that summary judgment was inappropriate because the affidavits of their experts raised a material fact issue.
In Consolidated Aluminum Corporation v. C.F. Bean Corp., 833 F.2d 65, 67 (5th Cir.1987) we stated that “determination of the tortfeasor’s duty, and its parameters, is a function of the court. That determination involves a number of factors, including most notably the foreseeability of the harm suffered by the complaining party.” (citations omitted) The district court therefore properly addressed the issue of whether the harm suffered by the plaintiff was foreseeable. We must now determine whether it correctly decided that issue.
In Consolidated Aluminum Corp., supra, we held that “[d]uty ... is measured by the scope of the risk that negligent conduct foreseeably entails ... and marks the limits placed on a defendant’s duty-” Id. at 65. (citation omitted)
The court went on to state that harm is “the foreseeable consequence of an act or omission if harm of a general sort to persons of a general class might have been anticipated by a reasonably thoughtful person, as a probable result of the act or omission, considering the interplay of natural forces and likely human intervention.” Id. at 68.
Applying this definition, we conclude that the district court’s determination that the harm suffered by the plaintiffs was not foreseeable and that the appellees therefore owed no duty to the appellants is correct. The original oil spill occurred seventy (70) miles from Galveston in the Gulf of Mexico. The coastline between Calca-sieu, Louisiana, the site of the spill, and Port Isabel, on the Mexico border, extends for approximately 340 miles. Approximately 60 miles of this coastline is developed. To produce the possibility of tracking damages such as these the oil had to wash ashore on a developed shore, where there were people to track it and places to track it into. The appellants’ experts testified that tracking damages are a probable consequence of oil spills that wash ashore in inhabited areas, a commonsense conclusion that gains little force when voiced by an expert. Their testimony did not, however, address the probability that this oil spill would wash ashore in such an area. Therefore their testimony does not preclude a grant of summary judgment. While the appellee might reasonably anticipate that the oil would probably wash ashore somewhere, it had no reason to have anticipated that the oil would probably wash ashore in a heavily populated area and then be tracked into businesses and homes. “[T]o be found liable a defendant must have ‘knowledge of a danger, not *1450merely possible but probable ..Id. at 68. (citation omitted).
In light of these facts we conclude that the appellants have failed to establish a requisite element of a negligence action, i.e., that the harm to the appellants was foreseeable and that the appellees therefore owed a duty to the appellant. Consequently the district court properly granted the appellees’ motion for summary judgment.
The judgment of the district court is
AFFIRMED.